Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 135, 139, 142-143, 146-148, 150-160, 162-163, 165, 169-173 are currently pending and presented for examination on the merits. 
Claims 152-154, and 172-173 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration.
Claims 1-134, 136-138, 140-141, 144-145, 149, 161, 164, 166-168, and 174-208 are canceled.
Election/Restrictions
	The response filed on 12/21/2021 to the species requirement of 10/01/2021 has been received. 
Without traverse Applicant has elected:
Species A: independent of DNA repair status;
Species B: tBRCA negative mutation status;
Species C: niraparib;
Species D: pembrolizumab;
Species E: breast cancer, but more specifically triple negative breast cancer (TNBC); and
Species F: recurrent
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 135 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 135 recites “independent of DNA repair status” but it is not clear what the meets and bounds are for the subject being modified by the phrase.   For compact prosecution purpose, the phrase is interpreted as DNA repair status unknown, or not yet determined.  However, this interpretation does not does not relieve applicant the burden of responding to this rejection.  

Claims 142 and 148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 142 and 148, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   Clarification is required.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


	Claims 135, 142-143, 146, 148, 150-151, 155-160, 162-163, 165, and 169-171 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhee et al (US20170000885 A1).
6.	Rhee et al teaches the use of anti-PDL1 antibody administered in conjunction with a PARP inhibitor to a subject with unknown DNA repair status [0542]. Note above under 35 U.S.C. 112(b) for the interpretation of population of subject being treated.   Rhee et al further teaches PD-L1 status shifting from negative to positive upon combination treatment [0688]. Rhee et al further teaches the PARP inhibitor can be niraparib [0542]. Rhee et al further teaches anti-PD-1 antibody is selected from a group including pembrolizumab [0232]. Rhee et al further teaches the doses of PD-1 may be administered intermittently, e.g. every week or every three weeks [0564]. Rhee et al further teaches the PD-L1 antibody are administered on the same day, within 1 day, within 2 days, within 3 days, within 4 days, within 5 days, within 6 days, or within 7 days as first dose of an antibody [0469]. Rhee et al further teaches that any effective dose known in the art for an anti-PDL1 antibody may be used and that in some embodiments, the anti-PDL1 antibody is administered at a dose of about 800 mg or about 1200 mg [0466]. Rhee et al further teaches the antibody may be delivered via intravenous infusion over approximately 90 minutes, approximately 60 minutes, or approximately 30 minutes [0562]. Rhee et al further teaches 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 additional doses of the anti-PDL1 antibody may be administered [0467]. Rhee et al further teaches that this treats triple-negative breast cancer [0032]. Rhee et al further teaches the cancer-specific inclusion criteria of recurrent incurable solid malignancy that has progressed after available standard therapy [0579]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 135, 139, 142-143, 146-148, 150-151, 155-160, 162-163, 165, and 169-171 are rejected under 35 U.S.C. 103 as being obvious over Rhee et al (US20170000885 A1) as applied to claims 135, 142-143, 146, 148, 150-151, 155-160, 162-163, 165, and 169-171 above, and in further view of Liu et al (What Is the Place of PARP Inhibitors in Ovarian Cancer Treatment?, Curr Oncol Rep, 2016, 18:29, pg. 1-9).
	Teachings of Rhee et al are discussed above.
	Rhee et al does not specifically teach dosage for niraparib and treatment of tBRCA negative subject. However, these deficiencies are made up in the teachings of Liu et al.
Liu et al teaches the use of PARP inhibitors to treat breast cancer [Left column, pg. 2]. Liu et al further teaches that niraparib doses were tested from 30 to 400 mg daily and found the maximum tolerated dose to be 300 mg daily [Right column, pg.2]. Liu et al further teaches the treatment of tBRCAmt (presence of a BRCA mutation within the tumor), tBRCA-like (no BRCA mutation within the tumor, but a genomic LOH score that was felt to reflect the presence of HR deficiency), and biomarker negative (no BRCA mutation within the tumor and a low genomic LOH score) with PARP inhibitors [Right column, pg. 4]. Liu et al further teaches the use of PARP inhibitors to treat those with wild-type, mutated, and unknown BRCA status [Right column, pg. 6].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 142 is directed to an invention not patentably distinct from claim 173 of commonly assigned 16/608,111. Specifically, the agent that inhibits PARP is a small molecule, a nucleic acid, a polypeptide (e.g., an antibody), a carbohydrate, a lipid, a metal, or a toxin.
Claims 143 and 146 are directed to an invention not patentably distinct from claim 175 of commonly assigned 16/608,111. Specifically, the agent that inhibits PARP is niraparib.
Claim 148 is directed to an invention not patentably distinct from claim 112 of commonly assigned 16/608,111. Specifically, the agent that inhibits PD-1 is a small molecule, a nucleic acid, a polypeptide (e.g. an antibody), a carbohydrate, a lipid, a metal, a toxin, or a PD-1 binding agent.
Claims 150-151 are directed to an invention not patentably distinct from claim 115 of commonly assigned 16/608,111. Specifically, the PD-1 binding agent is pembrolizumab.
Claims 155-159 is directed to an invention not patentably distinct from claim 183 of commonly assigned 16/608,111. Specifically, administering the LAG-3 agent every week, every two weeks, and every three weeks.
162 is directed to an invention not patentably distinct from claim 136 of commonly assigned 16/608,111. Specifically, the agent that inhibits PD-1 is administered at a dose of about 500 mg/patient to about 1000 mg/patient.
Claim 163 is directed to an invention not patentably distinct from claim 166 of commonly assigned 16/608,111. Specifically, the agent that inhibits PD-1 is administered intravenously.
Claim 165 directed to an invention not patentably distinct from claim 140 of commonly assigned 16/608,111. Specifically, agent is administered over multiple cycles.
Claims 169-170 are directed to an invention not patentably distinct from claim 71 of commonly assigned 16/608,111. Specifically, the cancer is triple negative breast cancer (TNBC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642